Case 2:19-bk-16243-BR         Doc 96 Filed 07/02/19 Entered 07/02/19 19:32:18           Desc
                               Main Document    Page 1 of 3


 1    RAINES FELDMAN LLP
      Hamid R. Rafatjoo (State Bar No. 181564)
 2           hrafatjoo@raineslaw.com
      Carollynn H.G. Callari (Pro Hac Vice Pending)
 3           ccallari@raineslaw.com
      Stephen P. Farkas (State Bar No. 234060)
 4           sfarkas@raineslaw.com
      1800 Avenue of the Stars, 12th Floor
 5    Los Angeles, CA 90067
      Telephone:     310.440.4100
 6    Facsimile:     310.691.1367
 7    [Proposed] Attorneys for the Official Committee of
      Unsecured Creditors
 8

 9                             UNITED STATES BANKRUPTCY COURT
10              CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
11                                                  Case No. 2:19-bk-16243-BR
     In re:
12                                                  Chapter 11
     Secured Capital Partners, LLC,
13                                                  OFFICIAL COMMITTEE OF UNSECURED
                    Debtor.                         CREDITORS’ EVIDENTIARY
14                                                  OBJECTIONS TO THE DECLARATION OF
                                                    GAYLE I. JENKINS IN SUPPORT OF
15                                                  MOTION OF HUGHES INVESTMENT
                                                    PARTNERSHIP, LLC AND MH HOLDINGS
16                                                  II H, LLC TO DISMISS THE BANKRUPTCY
                                                    CASE
17                                                  Date:        July 16, 2019
                                                    Time:        10:00 a.m.
18                                                  Place:       Courtroom 1668
                                                                 255 E. Temple Street
19                                                               Los Angeles, CA 90012
20                                                  The Honorable Barry Russell
21
              The Official Committee of Unsecured Creditors (the “Committee”) for Secured Capital
22
     Partners, LLC, the debtor and debtor-in-possession herein (the “Debtor”), hereby submit these
23
     Evidentiary Objections to the Declaration of Gayle I. Jenkins in Support of Motion of Hughes
24
     Investment Partnership, LLC and MH Holdings II H, LLC to Dismiss the Bankruptcy Case [Docket
25
     No. 48] (the “Jenkins Declaration” or “Declaration”) as set forth below. To the extent practical,
26
     the Committee has restated the entirety of the objectionable statements. Otherwise, the Committee
27

28

                                                    1
Case 2:19-bk-16243-BR       Doc 96 Filed 07/02/19 Entered 07/02/19 19:32:18               Desc
                             Main Document    Page 2 of 3


 1   has provided citations to the Declaration, along with the beginning and ending phrases of the
 2   objectionable statements.
 3

 4                                      EVIDENTIARY OBJECTIONS
 5   Objection 1:
 6   Page 1:27-2:1 and Exhibit A referenced therein: “A true and correct copy of an Instagram post
 7   dated January 17, 2019 on the Instagram account of Victorino Noval, which I last accessed on or
 8   around March 25, 2019, is attached hereto as Exhibit A.”
 9           Objection: Relevance Fed R. Evid. §§ 401, 403; Lack of Foundation, Fed. R. Evid. §602;
10   Hearsay Fed. R. Evid. § 801; and Lack of Authentication, Fed. R. Evid. § 901. Exhibit A contains
11   hearsay statements purportedly made by Victorinio Noval. The proffering party, however, has not
12   established that Mr. Noval actually made these statements. Moreover, contrary the statements in
13   Lender’s Motion, that “he will not sell the TPP Property until he received over $400 million,” the
14   statements only indicate that the Property has unique characteristics that may tend to increase the
15   purchase price. (See Motion at p 24:12-13.) Ultimately, the statements are irrelevant to the Motion
16   because Lenders have not provided any foundation for how these statements – assuming arguendo
17   they are authentic – relate to whether the Debtors are entitled to protection under the Bankruptcy
18   Code.
19            Sustained
20
              Overruled
21

22
     Objection 2:
23
     Page 2:2-4 and Exhibit B referenced therein: “A true and correct copy of the TMZ article
24
     referenced in the Noval Instagram entry, "The Mountain of Beverly Hills With $1 Billion Listing
25
     Rejects $400 Mil Bid," published on January 17, 2019, is attached hereto as Exhibit B.”
26
             Objection: Relevance Fed R. Evid. §§ 401, 403; Lack of Foundation, Fed. R. Evid. §602;
27
     Hearsay Fed. R. Evid. § 801; Improper Opinion and Argument, Fed R. Evid. §§ 701, 702; and Lack
28
                                                     2
     #48427694v2
Case 2:19-bk-16243-BR       Doc 96 Filed 07/02/19 Entered 07/02/19 19:32:18                Desc
                             Main Document    Page 3 of 3


 1   of Authentication, Fed. R. Evid. § 901. Exhibit B is unauthenticated hearsay and cannot be asserted
 2   for the truth of the statements contained therein. The article was published in a known tabloid that
 3   specializes in sensational reporting. Moreover, the Article itself relies upon unnamed “sources
 4   familiar” with the negotiations. The publishers themselves include unsubstantiated opinions as to
 5   the Property’s value by asserting “[o]vervalued much”? This opinion lacks foundation and is
 6   beyond the Author’s presented qualifications.
 7            Sustained
 8
              Overruled
 9
     Objection 3:
10
     Page 2:5-7 and Exhibit C referenced therein: “A true and correct copy of the Statement of
11
     information that Beverly Hills Real Estate Holdings, LLC filed with the State of California
12
     Secretary of State on February 22, 2016 is attached hereto as Exhibit C.”
13
             Objection: Relevance Fed R. Evid. §§ 401, 403; Lack of Foundation, Fed. R. Evid Hearsay
14
     Fed. R. Evid. § 801; and Lack of Authentication, Fed. R. Evid. § 901. Exhibit C is an authenticated
15
     hearsay document purportedly from the State of California. The document is further dated from
16
     2016 and has no relevance to present events or the merits of the Debtor’s claim for bankruptcy
17
     protection. Therefore, the Exhibit should be excluded.
18
              Sustained
19
              Overruled
20

21   Dated: July 2, 2019                          RAINES FELDMAN LLP

22                                                By:     /s/ Hamid R. Rafatjoo
                                                          Hamid R. Rafatjoo
23                                                   [Proposed] Counsel to the Official Committee of
                                                     Unsecured Creditors
24

25

26

27

28
                                                      3
     #48427694v2
